Exhibit 31.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO RULES 13a-14 AND 15d-14 OF THE SECURITIES EXCHANGE ACT OF 1934 I, Yu Xinbo, certify that: 1.I have reviewed this Quarterly Report on Form 10-Q/A of BTHC XV, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4.[Intentionally omitted] 5.[Intentionally omitted] Dated:August 19, 2011 By:/s/ Yu Xinbo Yu Xinbo Chief Financial Officer and Principal Financial Officer
